DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 August 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The Amendments filed 30 September 2022 have been entered. Claims 1-20 remain pending in the application. The Applicant’s amendments to the claims overcome each and every rejection under 35 U.S.C. 112(b) and 101 previously set forth in the Non-Final Office Action dated 24 June 2022. 

Response to Arguments
Applicant's arguments filed 30 September 2022 have been fully considered but they are not persuasive.
The Applicant argues that Marriott fails to teach each and every limitation of claim 1, more specifically the second and third limitation of claim 1, however, the Examiner respectfully disagrees. As seen in Marriott, when the blade 16 moves, the mast 22 and sensor 12 move along with it, therefore, Marriott teaches a current position of the sensor along the mast and, after the blade moves, a new position of the sensor along the mast. The same response applies to claims 7 and 13.
The Applicant argues that the combination of Swanson fails to teach “a laser sensor moveable along the mast and configured to detect a laser output from a rotating laser transmitter.” The Examiner agrees that Swanson does not teach detecting a laser output from a rotating laser, however, the Non-Final Office Action dated 24 June 2022 does not say that, Marriott already teaches that part of the limitation. However, Swanson was added to teach a laser sensor moveable along the mast, which the applicant argues isn’t taught. The Examiner respectfully disagrees, it is clearly shown in figure 1 of Swanson that sensor 12 is moving along mast 11. In the Applicant’s arguments, they define shaft 16 as the mast, but that is incorrect, mast 11 is the mast which sensor 12 moves along, which again is clearly shown in the figures. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7-8, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marriott et al. (USPGPub 20030006048 A1).
Regarding claim 1, Marriott teaches a method comprising: determining a location at which a laser from a rotating laser transmitter (18) is impinging on a laser sensor (12) (¶39, automatic laser grading systems also typically include a rotating laser beacon component 18 that sweeps out a plane of pulses of light parallel to the desired graded surface as a reference datum plane); determining a current position of the laser sensor (12) along a mast (22) (¶39, the pulses of light from the rotating beacon strike the energy beam receiver mounted on the machine blade 16 of the earth moving vehicle); determining a new position of the laser sensor (12) along the mast (22) based on the location at which the laser is impinging on the laser sensor (12) and the current position of the laser sensor (12) (¶39, depending upon the vertical location that the pulses of light strike the receiver, "raise", "lower" or "on-grade" correction signals are generated); and transmitting a command to an actuator (14) to move the laser sensor (12) to the new position (¶39, Responsive to these signals, the control box 13 electrically actuates the hydraulic valve 14 which then drives the hydraulic rams 15 to raise or lower the blade 16 (to which the laser receiver is attached, thereby moving it as well)).
Regarding claim 2, Marriott teaches the method of claim 1 further comprising: calculating the command to the actuator (14) based on the current position of the laser sensor (12) and the new position of the laser sensor (12) (¶10, the receiver cells 21 are arranged in a vertical array with the vertical displacement from the array's center corresponding to the amount of grade correction required, resulting in coarse, fine or on-grade correction signals. Correction signals from the receiver 12 are processed through the control box 13 to an electrically actuated hydraulic valve 14 which drives the hydraulic rams 15 to raise or lower the blade).
Regarding claim 7, Marriott teaches an apparatus comprising: a memory (see ¶64, data base) storing computer program instructions (¶64, The optical interface apparatus 62 is operably coupled to a remote processing unit 81 which is coupled to a data base (i.e. memory) containing the three dimensional computer model 73 of the grading plan); and a processor (81) communicatively coupled to the memory (see ¶64, data base), the processor (81) configured to execute the computer program instructions, which, when executed on the processor (81), cause the processor (81) to perform operations (¶64, This model, in a nut shell, includes the desired contour for the corresponding tract of land which is defined in terms of the desired elevation (e.g., Z coordinate) of the graded tract with respect to the planar position (e.g., X coordinate, Y coordinate). Hence, as will be described in greater detail below, the remote processing unit 81 communicates with the three dimensional grading guidance system 63, via a radio signal transceiver 82, to receive the measured coordinates and elevation of the grading implement) comprising: determining a location at which a laser from a rotating laser transmitter (18) is impinging on a laser sensor (12) (¶39, automatic laser grading systems also typically include a rotating laser beacon component 18 that sweeps out a plane of pulses of light parallel to the desired graded surface as a reference datum plane); determining a current position of the laser sensor (12) along a mast (22) (¶39, the pulses of light from the rotating beacon strike the energy beam receiver mounted on the machine blade 16 of the earth moving vehicle); determining a new position of the laser sensor (12) along the mast (22) based on the location at which the laser is impinging on the laser sensor (12) and the current position of the laser sensor (12) (¶39, depending upon the vertical location that the pulses of light strike the receiver, "raise", "lower" or "on-grade" correction signals are generated); and transmitting a command to an actuator (14) to move the laser sensor (12) to the new position (¶39, Responsive to these signals, the control box 13 electrically actuates the hydraulic valve 14 which then drives the hydraulic rams 15 to raise or lower the blade 16 (to which the laser receiver is attached, thereby moving it as well)).
Regarding claim 8, Marriott teaches the apparatus of claim 7, the operations further comprising: calculating the command to the actuator (14) based on the current position of the laser sensor (12) and the new position of the laser sensor (12) (¶10, the receiver cells 21 are arranged in a vertical array with the vertical displacement from the array's center corresponding to the amount of grade correction required, resulting in coarse, fine or on-grade correction signals. Correction signals from the receiver 12 are processed through the control box 13 to an electrically actuated hydraulic valve 14 which drives the hydraulic rams 15 to raise or lower the blade).
Regarding claim 13, Marriott teaches a computer readable storage device storing computer program instructions, which, when executed on a processor (81), cause the processor (81) to perform operations (¶64, The optical interface apparatus 62 is operably coupled to a remote processing unit 81 which is coupled to a data base containing the three dimensional computer model 73 of the grading plan. This model, in a nut shell, includes the desired contour for the corresponding tract of land which is defined in terms of the desired elevation (e.g., Z coordinate) of the graded tract with respect to the planar position (e.g., X coordinate, Y coordinate). Hence, as will be described in greater detail below, the remote processing unit 81 communicates with the three dimensional grading guidance system 63, via a radio signal transceiver 82, to receive the measured coordinates and elevation of the grading implement) comprising: determining a location at which a laser from a rotating laser transmitter (18) is impinging on a laser sensor (12) (¶39, automatic laser grading systems also typically include a rotating laser beacon component 18 that sweeps out a plane of pulses of light parallel to the desired graded surface as a reference datum plane); determining a current position of the laser sensor (12) along a mast (22) (¶39, the pulses of light from the rotating beacon strike the energy beam receiver mounted on the machine blade 16 of the earth moving vehicle); determining a new position of the laser sensor (12) along the mast (22) based on the location at which the laser is impinging on the laser sensor (12) and the current position of the laser sensor (12) (¶39, depending upon the vertical location that the pulses of light strike the receiver, "raise", "lower" or "on-grade" correction signals are generated); and transmitting a command to an actuator (14) to move the laser sensor (12) to the new position (¶39, Responsive to these signals, the control box 13 electrically actuates the hydraulic valve 14 which then drives the hydraulic rams 15 to raise or lower the blade 16 (to which the laser receiver is attached, thereby moving it as well)).
Regarding claim 14, Marriott teaches the computer readable storage device of claim 13, the operations further comprising: calculating the command to the actuator (14) based on the current position of the laser sensor (12) and the new position of the laser sensor (12) (¶10, the receiver cells 21 are arranged in a vertical array with the vertical displacement from the array's center corresponding to the amount of grade correction required, resulting in coarse, fine or on-grade correction signals. Correction signals from the receiver 12 are processed through the control box 13 to an electrically actuated hydraulic valve 14 which drives the hydraulic rams 15 to raise or lower the blade).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-4, 9-10, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Marriott et al. (USPGPub 20030006048 A1) in view of Coddington et al. (USPGPub 20170123066 A1).
Regarding claim 3, Marriott teaches determining the current position and the new position of the laser sensor (¶39, the pulses of light from the rotating beacon strike the energy beam receiver mounted on the machine blade 16 of the earth moving vehicle…depending upon the vertical location that the pulses of light strike the receiver, "raise", "lower" or "on-grade" correction signals are generated). However, Marriott fails to explicitly teach wherein the determining the current position of the laser sensor further comprises: receiving data from an inertial measurement unit, wherein the determining the new position of the laser sensor is further based on the data from the inertial measurement unit.
	However, Coddington teaches wherein the determining the current position of the laser sensor (9) further comprises: receiving data from an inertial measurement unit (6/7/8), wherein the determining the new position of the laser sensor (9) is further based on the data from the inertial measurement unit (6/7/8) (¶48, The attitude measured by the attitude IMU 8, including the pitch, roll, and yaw of the RFLD are transmitted to the mobile computing device 11. Position, velocity, and yaw calculated by the zupt IMUS 6 and 7 and the range and angle measurements collected by the RFLD 9 are also transmitted to the mobile computing device 11).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Marriott to incorporate the teachings of Coddington to further include an inertial measurement unit in order to provide more data, such as position, velocity, and yaw, to the computer, allowing for a versatile device with many uses.
	Regarding claim 4, Marriott as modified by Coddington teaches the method of claim 3, wherein the determining the current position of the laser sensor further comprises: receiving data from a position sensor (Marriott 12 | Coddington 9) identifying the current position of the laser sensor (Marriott 12, Coddington 9) along the mast (Marriott 22), wherein the data identifying the current position of the laser sensor (Marriott 12 | Coddington 9) along the mast (Marriott 22) and the data from the inertial measurement unit (Coddington 6/7/8) are filtered prior to the determining the new position of the laser sensor (Marriott 12, Coddington 9) (Coddington, ¶66, The control logic 404 processes the data 410, 414, and 413 to generate estimated position and attitude data 415 of the RFLD 9. The estimated position and attitude data 415 of the RFLD 9 is then used to transform scan data, derived from range-finding device range data 411, to a three-dimensional frame of reference so it can be added to the point cloud data 412. The point cloud data 412 is a collection of laser scan data over time and at any given moment, when displayed, is indicative of a layout of a structure that has been walked through in a global frame of reference; see ¶65-66 for further details).
	Regarding claim 9, Marriott teaches determining the current position and the new position of the laser sensor (¶39, the pulses of light from the rotating beacon strike the energy beam receiver mounted on the machine blade 16 of the earth moving vehicle…depending upon the vertical location that the pulses of light strike the receiver, "raise", "lower" or "on-grade" correction signals are generated). However, Marriott fails to explicitly teach wherein the determining the current position of the laser sensor further comprises: receiving data from an inertial measurement unit, wherein the determining the new position of the laser sensor is further based on the data from the inertial measurement unit.
	However, Coddington teaches wherein the determining the current position of the laser sensor (9) further comprises: receiving data from an inertial measurement unit (6/7/8), wherein the determining the new position of the laser sensor (9) is further based on the data from the inertial measurement unit (6/7/8) (¶48, The attitude measured by the attitude IMU 8, including the pitch, roll, and yaw of the RFLD are transmitted to the mobile computing device 11. Position, velocity, and yaw calculated by the zupt IMUS 6 and 7 and the range and angle measurements collected by the RFLD 9 are also transmitted to the mobile computing device 11).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Marriott to incorporate the teachings of Coddington to further include an inertial measurement unit in order to provide more data, such as position, velocity, and yaw, to the computer, allowing for a versatile device with many uses.
	Regarding claim 10, Marriott as modified by Coddington teaches the apparatus of claim 9, wherein the determining the current position of the laser sensor further comprises: receiving data from a position sensor (Marriott 12 | Coddington 9) identifying the current position of the laser sensor (Marriott 12, Coddington 9) along the mast (Marriott 22), wherein the data identifying the current position of the laser sensor (Marriott 12 | Coddington 9) along the mast (Marriott 22) and the data from the inertial measurement unit (Coddington 6/7/8) are filtered prior to the determining the new position of the laser sensor (Marriott 12, Coddington 9) (Coddington, ¶66, The control logic 404 processes the data 410, 414, and 413 to generate estimated position and attitude data 415 of the RFLD 9. The estimated position and attitude data 415 of the RFLD 9 is then used to transform scan data, derived from range-finding device range data 411, to a three-dimensional frame of reference so it can be added to the point cloud data 412. The point cloud data 412 is a collection of laser scan data over time and at any given moment, when displayed, is indicative of a layout of a structure that has been walked through in a global frame of reference; see ¶65-66 for further details).
	Regarding claim 15, Marriott teaches determining the current position and the new position of the laser sensor (¶39, the pulses of light from the rotating beacon strike the energy beam receiver mounted on the machine blade 16 of the earth moving vehicle…depending upon the vertical location that the pulses of light strike the receiver, "raise", "lower" or "on-grade" correction signals are generated). However, Marriott fails to explicitly teach wherein the determining the current position of the laser sensor further comprises: receiving data from an inertial measurement unit, wherein the determining the new position of the laser sensor is further based on the data from the inertial measurement unit.
	However, Coddington teaches wherein the determining the current position of the laser sensor (9) further comprises: receiving data from an inertial measurement unit (6/7/8), wherein the determining the new position of the laser sensor (9) is further based on the data from the inertial measurement unit (6/7/8) (¶48, The attitude measured by the attitude IMU 8, including the pitch, roll, and yaw of the RFLD are transmitted to the mobile computing device 11. Position, velocity, and yaw calculated by the zupt IMUS 6 and 7 and the range and angle measurements collected by the RFLD 9 are also transmitted to the mobile computing device 11).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Marriott to incorporate the teachings of Coddington to further include an inertial measurement unit in order to provide more data, such as position, velocity, and yaw, to the computer, allowing for a versatile device with many uses.
Regarding claim 16, Marriott as modified by Coddington teaches the computer readable storage device of claim 15, wherein the determining the current position of the laser sensor further comprises: receiving data from a position sensor (Marriott 12 | Coddington 9) identifying the current position of the laser sensor (Marriott 12, Coddington 9) along the mast (Marriott 22), wherein the data identifying the current position of the laser sensor (Marriott 12 | Coddington 9) along the mast (Marriott 22) and the data from the inertial measurement unit (Coddington 6/7/8) are filtered prior to the determining the new position of the laser sensor (Marriott 12, Coddington 9) (Coddington, ¶66, The control logic 404 processes the data 410, 414, and 413 to generate estimated position and attitude data 415 of the RFLD 9. The estimated position and attitude data 415 of the RFLD 9 is then used to transform scan data, derived from range-finding device range data 411, to a three-dimensional frame of reference so it can be added to the point cloud data 412. The point cloud data 412 is a collection of laser scan data over time and at any given moment, when displayed, is indicative of a layout of a structure that has been walked through in a global frame of reference; see ¶65-66 for further details).

Claims 5, 11, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Marriott et al. (USPGPub 20030006048 A1) in view of Swanson (U.S. Patent No. 4273225 A).
Regarding claim 5, Marriott teaches and actuator (14) moving the laser sensor (12) that is attached to a mast (22). However, Marriott fails to explicitly teach wherein the actuator is configured to move the laser sensor vertically along the mast.
	However, Swanson teaches wherein the actuator (51) is configured to move the laser sensor (12) vertically along the mast (11) (see figures 1-2, sensor 12 attached to mast 11 via shaft 16, which moves within mast 11 as actuated by motor 51; col. 2, lines 32-36, Mast 11 mounts a sensor 12 having a cable 13 which leads to a read-out and, optionally, to automatic controls for the excavating equipment. Sensor 12 is mounted by means of clamp 14 to the upper end of shaft 16 of the mast 11; and col. 2, lines 49-52, Meshing with rack 17 and positioned below bearing 23 is pinion 26 which is connected by coupling 27 through a conventional worm and screw drive (not shown) to electric motor 51).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Marriott to incorporate the teachings of Swanson to further include a sensor that moves along a mast in order to increase the field of view of the device, allowing for a more efficient device.
	Regarding claim 11, Marriott teaches and actuator (14) moving the laser sensor (12) that is attached to a mast (22). However, Marriott fails to explicitly teach wherein the actuator is configured to move the laser sensor vertically along the mast.
	However, Swanson teaches wherein the actuator (51) is configured to move the laser sensor (12) vertically along the mast (11) (see figures 1-2, sensor 12 attached to mast 11 via shaft 16, which moves within mast 11 as actuated by motor 51; col. 2, lines 32-36, Mast 11 mounts a sensor 12 having a cable 13 which leads to a read-out and, optionally, to automatic controls for the excavating equipment. Sensor 12 is mounted by means of clamp 14 to the upper end of shaft 16 of the mast 11; and col. 2, lines 49-52, Meshing with rack 17 and positioned below bearing 23 is pinion 26 which is connected by coupling 27 through a conventional worm and screw drive (not shown) to electric motor 51).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Marriott to incorporate the teachings of Swanson to further include a sensor that moves along a mast in order to increase the field of view of the device, allowing for a more efficient device.
	Regarding claim 17, Marriott teaches a laser detector assembly comprising: a mast (22) (see figure 1, mast 22 with laser receiver 12 mounted thereon); a laser sensor (12) configured to detect a laser output from a rotating laser transmitter (18) (¶39, automatic laser grading systems also typically include a rotating laser beacon component 18 that sweeps out a plane of pulses of light parallel to the desired graded surface as a reference datum plane… the pulses of light from the rotating beacon strike the energy beam receiver mounted on the machine blade 16 of the earth moving vehicle); an actuator (14) to move the laser sensor (12) to a new position (¶39, Responsive to these signals, the control box 13 electrically actuates the hydraulic valve 14 which then drives the hydraulic rams 15 to raise or lower the blade 16 (to which the laser receiver is attached, thereby moving it as well)); a laser sensor (12) position sensor (¶39, depending upon the vertical location that the pulses of light strike the receiver, "raise", "lower" or "on-grade" correction signals are generated); and a controller (13) in communication with the laser sensor (12), the laser sensor position sensor (¶39), and the actuator (14), the controller (13) configured to actuate the actuator (14) in order to maintain the laser output from the rotating laser transmitter (18) within a working range of the laser detector assembly (12) (¶39, depending upon the vertical location that the pulses of light strike the receiver, "raise", "lower" or "on-grade" correction signals are generated. Responsive to these signals, the control box 13 electrically actuates the hydraulic valve 14 which then drives the hydraulic rams 15 to raise or lower the blade 16 (to which the laser receiver is attached, thereby moving it as well)). However, Marriott fails to explicitly teach a laser sensor moveable along the mast and an actuator to move the laser sensor along the mast.
	However, Swanson teaches a laser sensor (9) moveable along the mast (11) and an actuator (51) to move the laser sensor (9) along the mast (11) (see figures 1-2, sensor 12 attached to mast 11 via shaft 16, which moves within mast 11 as actuated by motor 51; col. 2, lines 32-36, Mast 11 mounts a sensor 12 having a cable 13 which leads to a read-out and, optionally, to automatic controls for the excavating equipment. Sensor 12 is mounted by means of clamp 14 to the upper end of shaft 16 of the mast 11; and col. 2, lines 49-52, Meshing with rack 17 and positioned below bearing 23 is pinion 26 which is connected by coupling 27 through a conventional worm and screw drive (not shown) to electric motor 51).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Marriott to incorporate the teachings of Swanson to further include a sensor that moves along a mast in order to increase the field of view of the device, allowing for a more efficient device.
	Regarding claim 18, Marriott as modified by Swanson teaches the laser detector assembly of claim 17, wherein the actuator (Marriott 14) is actuated based on data from the laser sensor (Marriott 12) and the laser sensor position sensor (Marriott, ¶39, depending upon the vertical location that the pulses of light strike the receiver, "raise", "lower" or "on-grade" correction signals are generated. Responsive to these signals, the control box 13 electrically actuates the hydraulic valve 14 which then drives the hydraulic rams 15 to raise or lower the blade 16 (to which the laser receiver is attached, thereby moving it as well)).
	Regarding claim 20, Marriott as modified by Swanson teaches the laser detector assembly of claim 18, wherein the laser sensor (Marriott 12) comprises a plurality of laser detector elements (Marriott 21), and the data from the laser sensor (Marriott 12) identifies one of the plurality of laser detector elements (Marriott 21) the laser is impinging (see figures 1 and 2, receiver 12 having a plurality of receiver cells 21; and ¶39, depending upon the vertical location that the pulses of light strike the receiver, "raise", "lower" or "on-grade" correction signals are generated. Responsive to these signals, the control box 13 electrically actuates the hydraulic valve 14 which then drives the hydraulic rams 15 to raise or lower the blade 16 (to which the laser receiver is attached, thereby moving it as well)).

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Marriott et al. (USPGPub 20030006048 A1) in view of Nackers et al. (USPGPub 20180372498 A1).
Regarding claim 6, Marriott teaches calculating a command to an actuator (14) based on positions of the laser sensor (12) (¶10, the receiver cells 21 are arranged in a vertical array with the vertical displacement from the array's center corresponding to the amount of grade correction required, resulting in coarse, fine or on-grade correction signals. Correction signals from the receiver 12 are processed through the control box 13 to an electrically actuated hydraulic valve 14 which drives the hydraulic rams 15 to raise or lower the blade). However, Marriott fails to explicitly teach wherein the calculating the command is further based on a current velocity of the laser sensor.
	However, Nackers teaches wherein the calculating the command is further based on a current velocity of the laser sensor (320) (¶46, sensor feedback from machine sensors regarding machine linkage positions and velocity, machine pitch rate and roll rate, and swing angle for a boom and stick of an excavator may be fused with signals provided by a vision system and perception sensors 320 indicative of the locations of obstacles or other features at a job site, and signals received from various operator controls 324. The fused data may be provided to the information exchange interface 350 in order to effect the generation of control command signals that change the operation of various solenoid actuators, throttle controls, fluid cylinder actuation devices, electrical controls, and motion control devices to result in the optimal positioning of the machine during a digging operation).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Marriott to incorporate the teachings of Nackers to further include velocity measurements in the positioning of the device in order to provide further correction, providing for more optimal positioning of the device.
	Regarding claim 12, Marriott teaches calculating a command to an actuator (14) based on positions of the laser sensor (12) (¶10, the receiver cells 21 are arranged in a vertical array with the vertical displacement from the array's center corresponding to the amount of grade correction required, resulting in coarse, fine or on-grade correction signals. Correction signals from the receiver 12 are processed through the control box 13 to an electrically actuated hydraulic valve 14 which drives the hydraulic rams 15 to raise or lower the blade). However, Marriott fails to explicitly teach wherein the calculating the command is further based on a current velocity of the laser sensor.
	However, Nackers teaches wherein the calculating the command is further based on a current velocity of the laser sensor (320) (¶46, sensor feedback from machine sensors regarding machine linkage positions and velocity, machine pitch rate and roll rate, and swing angle for a boom and stick of an excavator may be fused with signals provided by a vision system and perception sensors 320 indicative of the locations of obstacles or other features at a job site, and signals received from various operator controls 324. The fused data may be provided to the information exchange interface 350 in order to effect the generation of control command signals that change the operation of various solenoid actuators, throttle controls, fluid cylinder actuation devices, electrical controls, and motion control devices to result in the optimal positioning of the machine during a digging operation).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Marriott to incorporate the teachings of Nackers to further include velocity measurements in the positioning of the device in order to provide further correction, providing for more optimal positioning of the device.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Marriott et al. (USPGPub 20030006048 A1) in view of Swanson (U.S. Patent No. 4273225 A) as applied to claim 17 above, and further in view of Coddington et al. (USPGPub 20170123066 A1).
Regarding claim 19, Marriott as modified by Swanson teaches determining the current position and the new position of the laser sensor (Marriott, ¶39, the pulses of light from the rotating beacon strike the energy beam receiver mounted on the machine blade 16 of the earth moving vehicle…depending upon the vertical location that the pulses of light strike the receiver, "raise", "lower" or "on-grade" correction signals are generated). However, Marriott fails to explicitly teach wherein the determining the current position of the laser sensor further comprises: receiving data from an inertial measurement unit, wherein the determining the new position of the laser sensor is further based on the data from the inertial measurement unit.
	However, Coddington teaches wherein the determining the current position of the laser sensor (9) further comprises: receiving data from an inertial measurement unit (6/7/8), wherein the determining the new position of the laser sensor (9) is further based on the data from the inertial measurement unit (6/7/8) (¶48, The attitude measured by the attitude IMU 8, including the pitch, roll, and yaw of the RFLD are transmitted to the mobile computing device 11. Position, velocity, and yaw calculated by the zupt IMUS 6 and 7 and the range and angle measurements collected by the RFLD 9 are also transmitted to the mobile computing device 11).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Marriott and Swanson to incorporate the teachings of Coddington to further include an inertial measurement unit in order to provide more data, such as position, velocity, and yaw, to the computer, allowing for a versatile device with many uses.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN R GARBER whose telephone number is (571)272-4663. The examiner can normally be reached M-F 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on (571)272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN R GARBER/Examiner, Art Unit 2878              

/JENNIFER D BENNETT/Examiner, Art Unit 2878